Citation Nr: 0941922	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-28 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating higher than 30 percent for a 
cognitive disorder, not otherwise specified, secondary to 
brain trauma. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The Veteran now resides in Florida, so the 
matter is now handled by the RO in St. Petersburg, Florida.   

In a March 2007 rating decision, the RO granted an increased 
evaluation of 30 percent for a cognitive disorder, not 
otherwise specified, secondary to brain trauma, effective 
January 2005.  Despite the grant of this increased 
evaluation, the Veteran has not been awarded the highest 
possible evaluation.  As a result, he is presumed to be 
seeking the maximum possible evaluation.  The issue remains 
on appeal, as the Veteran has not indicated satisfaction with 
the 30 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a rating higher than 30 percent 
for a cognitive disorder, not otherwise specified, secondary 
to brain trauma, is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected disabilities, including a 
skull defect, residuals of a gunshot wound, rated 50 percent 
disabling; left homonymous hemianopsia, status post-gunshot 
wound to right parietal region, rated 20 percent; a cognitive 
disorder, not otherwise specified, secondary to brain trauma, 
rated 30 percent disabling; with a combined rating of 70 
percent, render the Veteran unemployable.




CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2009).  In this 
case, the Board is granting in full the benefit sought on 
appeal.  Consequently, the Board finds that any lack of 
notice and/or development, which may have existed under the 
VCAA, cannot be considered prejudicial to the Veteran, and 
remand for such notice and/or development would be an 
unnecessary use of VA time and resources.

II.  Entitlement to TDIU

The Veteran is seeking a total disability rating based on 
individual unemployability.  Total disability ratings for 
compensation purposes may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there are sufficient 
additional service-connected disabilities to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
4.16.  

The Veteran's service-connected skull defect, residuals of a 
gunshot wound, is rated 50 percent disabling.  In addition, a 
cognitive disorder, not otherwise specified, secondary to 
brain trauma, is rated 30 percent, and left homonymous 
hemianopsia, status post-gunshot wound to the right parietal 
region is rated 20 percent.  The Veteran's combined rating 
for all his service-connected disabilities is 70 percent.  
Therefore, the Veteran is eligible for an individual 
unemployability rating if he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the 
United States Court of Appeals of Veterans Claims (Court) 
held that the central inquiry in determining whether a 
Veteran is entitled to a total rating based on individual 
unemployability is whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993), 
the Court found that although a Veteran could undertake 
employment despite his service-connected disabilities, he was 
unemployable because he was unable to secure employment due 
to his physical disabilities.

The Veteran received a Bachelor's degree in tool design 
engineering prior to his injury in the military.  In 1965, 
the Veteran received a gunshot wound to the head, which 
resulted in a right parieto-occipital injury.  The Veteran 
underwent two brain surgeries during service, which included 
debulking of metal fragment, bone fragments, and some brain 
tissue.  A VA examination of October 1966 reported that the 
brain injury resulted in a drop of 19 points on IQ 
evaluation, left homonymous hemianopsia, apraxis of the left 
hand, evidence of loss of functioning in intellectual tests, 
moderate impairment in visual motor ability, extreme slowing 
in timed tests, some distortion of body image, and slowing 
processes on psychological testing.  After discharge, he 
worked as a draftsman for 27 years.  Once this employment 
ended in 2001, he was not able to find employment at a 
comparable position.

The Veteran's private medical records and VA outpatient 
records show the Veteran has cognitive difficulties and 
additional disabilities as a result of the gunshot wound 
sustained to his right parietal region.  

The Veteran was afforded multiple VA examinations for his 
various disabilities.  In March 2005, the Veteran was 
afforded a VA examination for his vision.  The Veteran 
complained of bumping into objects due to his limited 
peripheral vision.  It was determined that the Veteran had a 
homonymous left inferior quandrantopsia, secondary to the 
gunshot wound.  Depth perception was also found to be mildly 
diminished. 

The Veteran was afforded a VA examination for cranial nerves 
in March 2005.  There were no flare-ups noted, and no 
treatment was necessary as the Veteran no longer had any 
problems with his hand or any sensory changes to smell or 
taste.  The Veteran had very slow responses to questions, 
however, and reported that he had increased clumsiness in 
walking due to incoordination, primarily related to his 
vision loss.  This examiner found that it was unlikely that 
the Veteran could maintain active employment due to his 
service connected disability.  

The Veteran was afforded a VA mental examination in March 
2005.  It was noted he worked as a draftsman for 27 years for 
the same company.  The Veteran reported that over the years, 
he noticed slowness in his thinking, which has interfered 
with the speed of his ability to work, but not the overall 
quality.  The Veteran noted his prior performance evaluations 
reported that he was rather slow, but still performed well.  
The Veteran has also noticed slowness in answering test 
questions and retrieving information in other circumstances.  
Examination revealed mild short-term memory impairment, as 
the Veteran could only recall two out of three objects after 
several minutes.  Long-term memory was intact.  The rate and 
flow of his speech was slow and deliberate with occasional 
pauses.  The examiner stated that the Veteran's cognitive 
dysfunction is limited to slower thinking and retrieval of 
memory, but he has compensated for that by being more 
thorough and perfectionistic.  Therefore, the examiner opined 
that the impact upon the Veteran's employment was mild, as he 
was able to keep his job as a draftsman for 27 years without 
consequence.  

The Veteran was afforded a VA eye examination in January 
2007.  Examination revealed a left inferior homonymous 
quandrantanopsia.  The examiner opined that this reduction in 
vision would most likely negatively affect any current 
employment options.  

The Veteran was afforded a VA general examination January 
2007.  The examiner stated that although the Veteran had a 
degree in tool design engineering, after the in-service 
injury, the Veteran worked as a draftsman for 27 years at the 
same company.  The examiner stated it was noteworthy that the 
Veteran was never able to perform work at a level higher than 
a draftsman.  In this capacity, the Veteran worked under an 
engineer in order to draw out the engineer's designs.  The 
Veteran's pay was therefore markedly reduced compared to the 
engineering capacity for which he had trained prior to his 
military service.  The Veteran was unable to progress from 
draftsman to engineer due to his injury.  Specifically, an 
engineer would be required to create, troubleshoot, and 
organize a design for a mechanical product, which would 
include the use of higher mathematics and equations.  The 
Veteran stated he has no longer been able to perform these 
activities since his injury.  The examiner also stated that 
is was noteworthy that since discharge, the Veteran has tried 
to participate in short courses in order to advance his 
knowledge; however, he has a decreased ability to learn new 
knowledge due to his decreased memory and slowed thinking.  
Since leaving his job in 2001, due to a reduction in 
workforce, the Veteran has not been able to attain another 
job.  Physical examination revealed a slowed gait, no hearing 
problems, a remaining skull defect, and vision defects.  The 
examiner opined that the Veteran is precluded from gainful 
employment based on his skull defect, cognitive disorder, and 
vision problems, which are due to the gunshot wound to the 
head he sustained in 1965.  Additionally, due to these 
disabilities, the Veteran's ability to learn and to train for 
a new position has been markedly limited compared prior to 
his gunshot wound.

More recently, the Veteran was afforded a VA neurological 
examination in February 2007.  Examination revealed the 
Veteran was able to register three out of three words but 
recalled only one of three after five minutes.  This was 
improved to two out of three with cuing and three out of 
three with multiple choices.  The Veteran also had evidence 
of left homonymous hemianopsia.  The Veteran was diagnosed 
with organic brain syndrome.

The Veteran was also afforded a VA mental examination in 
February 2007.  The Veteran reported varying frequency of 
symptoms of visual blurring or inability to receive a visual 
image at times for a few seconds, with consequences of not 
fastening clothes, for example.  The Veteran also reported 
that when he did work in 2001, he had to keep notes and could 
not work at a fast pace.  The Veteran could perform serial 
7's but made a mistake on spelling a word backwards, 
suggesting some slight deficits in concentration.  The 
examiner noted there was reduced reliability and productivity 
due to mental disorder symptoms.  

Despite the VA examiner's opinion from March 2005, the Board 
finds there is evidence that the Veteran is unemployable due 
to his service-connected disabilities.  The Veteran's 
symptoms are consistent with those that would preclude 
gainful employment for someone with his education and work 
experience.  Primarily, the Veteran is rendered unemployable 
by his vision difficulties, cognitive disorder, and skull 
defect.  Although the Veteran was able to maintain a job for 
27 years, he is no longer able to secure employment due to 
his limited ability to learn and train for new positions.  
Additionally, the VA examiner in January 2007 opined that the 
Veteran's decreased vision would most likely negatively 
affect any current employment options.  

Therefore, taking into consideration the current severity of 
the Veteran's service-connected disabilities, considering 
that the Veteran currently has a combined rating of 70 
percent, and resolving all doubt in the Veteran's favor, the 
Board finds that entitlement to individual unemployability is 
warranted. 


ORDER

A total rating based on individual unemployability is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.
	

REMAND

The Veteran also seeks an evaluation in excess of 30 percent 
for his service-connected cognitive disorder, not otherwise 
specified, secondary to brain trauma.  

During the pendency of this appeal, the criteria for 
evaluating brain disease due to trauma or traumatic brain 
injuries (TBI) were amended, effective October 23, 2008.  See 
73 Fed. Reg. 54693 (Sept. 23, 2008).  VA's General Counsel, 
in a precedent opinion, has held that when a new regulation 
is issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change, as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

The Board observes that the Veteran's increased rating claim 
was filed prior to October 2008; therefore, the diagnostic 
criteria in effect prior to that date as well as the amended 
criteria effective that date must be considered.  

The Veteran's most recent VA brain examination was conducted 
in February 2007, prior to the effective date of the 
revisions to the regulations for the evaluation of brain 
disease due to trauma or traumatic brain injuries.  
Therefore, additional development is required prior to 
appellate review.  The Board regrets having to remand this 
portion of the Veteran's appeal but finds that the recent 
amendment to the pertinent regulations necessitates a 
remand.  

Accordingly, the case is REMANDED for the following 
actions:

1.  Afford the Veteran a VA examination 
to determine the current severity of 
his cognitive disorder, not otherwise 
specified, secondary to brain trauma.  
The examiner should identify and 
completely describe all current 
symptomatology.  The Veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  

Ask the examiner to discuss all 
findings in terms of 38 C.F.R. § 4.130, 
Schedule of Ratings for Mental 
Disorders, 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, and 38 C.F.R. 
§ 4.124a, Evaluation of Cognitive 
Impairment and Subjective Symptoms.  
The pertinent rating criteria must be 
provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail. 

All pertinent pathology that is found on 
examination should be noted in the report 
of the evaluation.  To the extent 
possible, the examiner should elicit a 
complete history from the Veteran and 
specifically identify all neurological 
manifestations directly attributable to 
the brain trauma.  

In particular, the examiner should 
identify whether the Veteran suffers from 
multi-infarct dementia due to his closed 
head injury, identify any purely 
neurological symptoms attributable to the 
service-connected disability, and provide 
an opinion regarding the impact of 
residuals of the head injury on the 
Veteran's ability to work.  If the 
Veteran is mentally incapable of 
providing a complete history, this fact 
should be noted in the examination 
report.  

Also, the examiner should provide 
specific opinions addressing the degree 
to which the service-connected disability 
is manifest by facets of cognitive 
impairment including: memory, attention, 
concentration, executive functions; 
judgment; social interaction; 
orientation; motor activity; visual 
spatial orientation; subjective symptoms; 
neurobehavioral effects; communication; 
and consciousness.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

2.  After all of the above actions have 
been completed, readjudicate his claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


